Case 1:19-cr-00211-DMT Document 24 Filed 12/17/19 Page 1of1

o™~ —~

Case 1:19-cr-00211-DLH *SEALED* Document6 Filed 11/06/19 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

 

v. )
Donel A. Green Case No. 1:19-er-211-02
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Donel A. Green ;

who is accused of an offense or violation based on the following document filed with the court:

 

& Indictment O Superseding Indictment Ol Information © Superseding Information © Complaint

O Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Possession with Intent to Distribute Oxycodone
Aiding and Abetting

 

Date: 11/06/2019 /s/ Renee Hellwig

 

Issuing officer's signature

Renee Hellwig, Deputy Clerk

City and state: Bismarck, ND
Printed name and title

 

Return

 

 

This warrant was received on (date) / bi { 4 , and the person was arrested on (date) | 1 | al| 4

at (city and state) Wet b wal
Vv

owe: (a plb/l JHE

Arresting officer’s signature

Uithe, Thyn- ys

Printed name and title

 

 
